DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
	Acknowledgement is made of the priority date of 16 December 2010 in application number 12/969,588. This information is provided in the ADS submitted 7 March 2022.  
Claim Objections
Claims 1, 9, 14, 19, and 20 are objected to because of the following informalities:  
In claims 1, 19, and 20 it appears “sweeps across top surface” should recite --sweeps across  a top surface--.  
In claim 8, “solar panel assembly is curved surface” should recite -- solar panel assembly is a curved surface--. 
In claim 9, “solar panel assembly is tilted surface” should recite -- solar panel assembly is a tilted surface--. 
In claim 14, it appears “scrapper” should be --scraper--.  
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-31 are rejected under 35 U.S.C. 103 as being unpatentable over Zijlstra (US 2013/0206173) in view of Rast et al. (US 2006/0048800). 
Regarding claim 1, Zijlstra teaches a system for cleaning solar panels, said system comprising:
a main body (see at least system 1 and frame 2 of figures 1 and 2. The Examiner notes that the other embodiment(s) of Zijlstra also read on the claim limitations, e.g. figures 8-11, with similar/interchangeable components. For ease of clarity of the rejection, figures 1 and 2 are referred to for examination purposes);
a first moving device, wherein said first moving device is connected to said main body (via wheels 3A of figures 1 and 2);
wherein said main body is located on top of a solar panel assembly (the cleaning device is on top of solar panel 20);
wherein said first moving device is positioned on or connected to said solar panel assembly (see again at least figures 1 and 2 as described above)
wherein said system for cleaning solar panels sweeps across top surface of said solar panel assembly (see again at least figures 1 and 2, [0059])
a tool holder (via the frame 2 and handles 6)
a brush (the brush 4)
wherein said tool holder is connected to said main body (see at least figures 1 and 2 which shows the brush at least indirectly connected to parts 2 and 6),
wherein said tool holder is attached to said brush (see again at least figures 1 and 2),
wherein said brush cleans said top surface of said solar panel assembly (see again at least figures 1 and 2, [0059])
	Zijlstra teaches using a camera to identify issues with the robot and panels, however, Zijlstra does not appear to explicitly disclose the communication means as set forth. Rast teaches a similar robotic means for cleaning solar panels which includes
 a first antenna (via various communication means including wireless and GPS, see at least, wherein said first antenna is connected to said main body wherein a control unit communicates with said system for cleaning solar panels, through said first antenna
wherein said control unit navigates or supervises said system for cleaning solar panels (via transceiver 348 of figure 19 and [0308, 0310]). Therefore, from the teaching of Rast, it would have been obvious to one having ordinary skill in the art at the time of the of the invention to provide the robot of Zijlstra with a wireless communication means similar to that of the teaching of Rast in order to provide the robot with the ability to notify its human operators of any maintenance issues or if brushes need replacing, tanks need refilling, etc. 
Regarding claim 2, Zijlstra teaches said solar panel assembly is a flat surface (see figures 1 and 2). 
Regarding claim 3, Zijlstra teaches said first moving device comprises a motor (see at least [0058, 0059, etc.]).
Regarding claim 4, Zijlstra teaches said first moving device comprises or is placed on one or more tracks (the various wheels are placed in upper and lower frame rails, e.g. guiding means 3 which is equivalent to a track).
Regarding claim 5, Zijlstra teaches said first moving device comprises one or more wheels (as noted above, the moving devices of the prior art are wheels).
Regarding claim 6, Zijlstra teaches said first moving device is positioned on one or more rails (the various wheels are placed in upper and lower frame rails, e.g. guiding means 3).
Regarding claim 7, Zijlstra teaches said system comprises a motor (see at least [0062]).
Regarding claim 8, Zijlstra does not appear to explicitly disclose the panel assembly is curved. Rast teaches the robot is capable of navigating a curved surface and going around corners to work on difference sides of panels (see at least [0037, 0294). Therefore, from the teaching of Rast, it would have been obvious to one having ordinary skill in the art at the time of the of the invention to provide the robot of Zijlstra with the ability to navigate curves, similar to that of the teaching of Rast, in order to provide the robot with the added ability of navigating panels which are not always flat and to move to different sets of panels which are not completely flat.  
Regarding claim 9, Zijlstra teaches said solar panel assembly is tilted surface (see at least [0071]). 
Regarding claim 10, Zijlstra teaches said system or said cleaning device comprises one or more of: water jet, air, air jet, jet, pressured air, power wash, spray, or nozzle (see at least [0059]).
Regarding claim 11, Zijlstra does not appear to explicitly disclose said system comprises one or more of: vacuum cleaner, vacuum suction, suction cup, vacuum cleaner bag, or vacuum hose. Rast teaches a similar robotic solar panel cleaning robot and that it is known in the art to optionally provide the robot with a vacuum and or suction cup devices in order to assist in cleaning the solar panels (see at least figure 17 and [0115, 0306]). Therefore, from the teaching of Rast, it would have been obvious to one having ordinary skill in the art at the time of the filing of the invention to provide the solar panel cleaning device of Zijlstra with a suction device similar to that of Rast in order to help remove water and dirt from the surface of the panels and ensure the undesired contaminated liquids do not drip down to lower panels, or onto the platform/roof surface where the solar panels are installed.
Regarding claim 12, Zijlstra teaches said cleaning device comprises more than one brush (see at least [0059]).
Regarding claim 13, Zijlstra teaches said cleaning device comprises multiple brushes of various and softness (the cleaning device can be made up of brushes, cloth, and squeegees which would most likely have variable softness). However Zijlstra does not appear to explicitly disclose various sizes. The Examiner contends it would have been an obvious design choice to one having ordinary skill in the art to provide different sizes of brush depending on the application at hand, e.g. the application of the cleaning device to smaller solar panels may require smaller brushes. Therefore it would have been obvious to provide the cleaning robot of Zijlstra with appropriately sized brushes based on solar panel sizes for optimized cleaning efficiency.
Regarding claim 14, Zijlstra teaches said cleaning device comprises one or more of: blade, wiper, windshield wiper, wipe, absorbing clothing material, hook, ice-blade, or ice-scrapper (wiping with a squeegee can be provided in addition to or as a replacement of brushes per at least [0016, 0060, 0077]).
Regarding claim 15, Zijlstra teaches said cleaning device comprises one or more of: water, liquid, hot water, gas, fluid, steam, compressed or pressurized gas, air, hot air, cleaning liquid or material, chemical, detergent, or soap (see at least [0017, 0059]).
Regarding claim 16, Zijlstra teaches said system comprises a flexible wheel connection (see at least [0058]).
Regarding claim 17, Zijlstra teaches said cleaning device comprises one or more of: water or liquid recycle container or tray, or waste container or tray (see again at least [0017, 0059]).
Regarding claim 18, Zijlstra teaches said system comprises one or more of: communication device, antenna, wireless communication, controller, GPS, navigation device, dispatcher, scheduler, sensor, piezoelectric sensor, pressure sensor, light sensor, detector, photodetector, camera, probe, voltmeter, electrical probe, mechanical probe, magnetic probe, light, flood light, LED, halogen lamp, fluorescent lamp, siren, bell, sound box, ultrasound device, vibrator, tank, capsule, cylinder, container, storage, valve, valve control, manifold, mixing unit, water supply, liquid supply, station, tube, hose, pipes along rail or track, pipe system, pipe, conduit, motor, pump, purifier, overflow sensor, battery, charger, outlet, plug, beacon, marker or guide, flag, tag, active or passive RFID, mechanical barrier, switch, relay, cylindrical-roller, ball-roller, flexible or spring-loaded plate, mechanical grip, magnetic grip, vacuum suction grip, clamp, hook, telescopic arm or extension, flexible arm, arm, vacuum cleaner head, recycling or garbage bin, or tool holder (various of the above listed items are provided in the Zijlstra, as noted previously motors are used to move the robot).
Regarding claims 19-20, the combination of Zijlstra and Rast teaches the limitations of the claims as applied to rejected claim 1 above since the claims share an almost identical scope.
Regarding claim 21, Zijlstra teaches said system comprises one or more of: heating unit, dryer unit, drying unit with hot air, or de-icing unit (dryer unit via the squeegee or curtain of pressurized gas per at least [0060, 0075]).
Regarding claim 22, Zijlstra teaches said system comprises one or more of: broom, brush with uneven or variable bristle lengths, tilted brush, brush with curvature, multiple mini-brushes, harsh brush, brushes with different or flexible angles, or sweeper (see at least figures 1-3 which illustrate multiple brushes).
Regarding claim 23, Zijlstra teaches said first moving device or said second moving device has no internally moveable parts (the wheels of Zijlstra are not described as comprising internally moving parts).
Regarding claim 24, Zijlstra teaches said system comprises one or more of: chain, belt, or wheel (see at least figures 1-3 which illustrate belts and wheels).
Regarding claim 25, Zijlstra teaches said cleaning device comprises a motor (see at least [0062, 0063]).
Regarding claim 26, Zijlstra teaches said cleaning device is motorless (see at least [0018] which teaches the cleaning device can be used manually).
Regarding claim 27, Zijlstra teaches said system is motorless (see at least [0018] which teaches the cleaning device can be used manually).
Regarding claim 28, Zijlstra teaches said first moving device is motorless (see at least [0018] which teaches the cleaning device can be used manually).
Regarding claim 29, Zijlstra teaches said system is water-free (it appears this limitation refers to the “rinse-free” limitations at [0026] of the instant specification which uses a “spotless” solution/cleaner instead of water. Zijlstra teaches the use of a detergent and rinsing liquid in the same manner as the instant invention in at least [0034, 0059]).
Regarding claim 30, Zijlstra teaches said system comprises one or more of: multiple or variable speed of motor, multiple or variable nozzle opening size or diameter, multiple or variable pressure of gas, multiple or variable speed of gas, multiple or variable size or cross section of air or jet, multiple or variable sand-blast strength, or multiple cleaning loops or repetitions (see at least [0023, 0062] which teaches the rotational velocity of the brush is controlled by the CPU, and a gearbox can be used to adjust the output speed of the motor).
Regarding claim 31, Zijlstra teaches said solar panel assembly is one of the following: flat surface, tilted surface, inclined surface, non-flat surface, or curved surface (the panels 20 are flat panels set at an incline or tilt).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON HOLLOWAY whose telephone number is (571)270-5786. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A Burke can be reached on 469-295-9067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JASON HOLLOWAY/Primary Examiner, Art Unit 3664
JASON HOLLOWAY
Primary Examiner
Art Unit 3664